By the Court, Olerke, J.
I. As to the objection that the court erred in admitting the evidence of the policeman (Clark) relative to the stolen watch, which he found in consequence of what the prisoner had said to him after arrest, and under promise of favor, it is, indeed, the unquestionable rule, that confessions obtained under promises of favor are inadmissible. And in the case of Bichard Harvey, Lord Eldon, when Chief Justice (2 East P. C., 658), said he would direct an acquittal, unless the fact itself proved would have been sufficient to warrant a conviction without any confession leading to it, and, in conformity with this, he directed the jury to acquit the prisoner. But later authorities have established the rule, that so much of the confession as relates strictly to the fact discovered by it, may be given in evidence: For, the reason of rejecting extorted confessions is the apprehension that the prisoner may have been induced, by the promise of clemency, to say what is false; but the fact discovered shows that so much _ of the confession as immediately relates to it is true. (Rex v. Batcher, 1 Leach, 265; note to Rex v. Warrickshall, 1 Id., 263.)
In the case before us, the prisoner told the policeman (the witness) where the watch was, under promise that the latter would get him out of the difficulty; this must have been so, as, in consequence of what he said, the witness went to the *324pawn office and got the watch, and the watch was identified at the trial by the owner, as the one taken from him. I take no account of the fact that the witness did not testify, in express terms, that the prisoner told him where the watch was; the confession is plainly inferable, for, as we have seen, he went to the pawn office in consequence of what the prisoner had said about the watch.
But if this made any difference, and if the confession was expressly testified to, it would have been admissible under the rule now established; for it would have related strictly to the fact discovered. The objection is, therefore, untenable.
II. It is objected that the court erred in charging the jury, that if they believed the witnesses for the prosecution, it would be their duty to render a verdict either of robbery or of larceny from the person, or of grand or petit larceny. The case of The People v. Pfomer (4 Park. Cr. R., 558). is quoted to sustain this objection. But this, and the other cases to which reference is made, involved circumstantial as well as positive evidence; it, therefore, clearly rested with the jury in those cases to construe the circumstances; and the verdict did not depend exclusively upon the veracity of the witnesses, but also upon the effect which the jury would give to these circumstances. In the case under consideration, the proof was altogether positive; circumstantial proof was nowhere adduced, and the result depended exclusively upon the veracity of the witnesses. The charge was, therefore, correct.
The judgment should be affirmed.
judgment affirmed.